                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  DONALD G. JACKMAN, JR.,
                                                                     Civil Action
         Plaintiff,                                           No. 18-3038 (RBK) (KMW)

  v.
                                                     MEMORANDUM OPINION AND ORDER
  GENERAL MARK INCH, et al.,

         Defendants.

KUGLER, District Judge:

       Plaintiff Donald G. Jackman, Jr., formerly a prisoner confined at FCI Fort Dix New Jersey,

sought to proceed in this civil action in forma pauperis, without prepayment of fees or security.

On May 14, 2018, the Court granted Plaintiff’s second application to proceed in forma pauperis.

       Upon screening the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court has

become aware that courts have dismissed at least three prior federal civil actions as frivolous or

malicious, or for failing to state a claim upon which relief may be granted, prior to the filing of the

Complaint in the instant matter. Jackman v. Fed. Bureau of Prisons, No.12-2414, 2014 WL

12591808, at *3 (D.N.J. June 23, 2014) (citing Plaintiff’s cases); see also In re Jackman, 532 F.

App'x 131, 133 (3d Cir. 2013) (noting Plaintiff’s three strike status).

       The Prison Litigation Reform Act (“PLRA”) prohibits a prisoner from bringing a civil

action in forma pauperis “if the prisoner has, on 3 or more prior occasions, while incarcerated or

detained in any facility, brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g). Thus, under the statute, if a prisoner has three or more dismissals under 28 U.S.C. §
1915(e), he cannot proceed unless he is in imminent danger of serious physical injury at the time

he files the complaint. See Goodson v. Kardashian, 413 F. App’x 417, 419 n.2 (3d Cir. 2011) (per

curiam) (citing Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001)).

       Accordingly, since Plaintiff is a litigant with three strikes, § 1915(g) precludes him from

proceeding in forma pauperis in the case currently before the Court, unless he alleges facts to show

that he is in imminent danger of serious physical injury.1

       The Complaint before the Court does not allege that Plaintiff is in imminent danger of

serious physical injury. Plaintiff’s claims center around Defendants’ failure to notarize a document

that he filed with the Supreme Court of the United States.

       Consequently, because the Complaint does not contain allegations suggesting that Plaintiff

is in imminent danger of serious physical injury, he is not excused from the § 1915(g) restrictions.

Thus, the Court will revoke Plaintiff’s in forma pauperis status, shall not permit Plaintiff to

proceed in forma pauperis, and direct the Clerk to administratively terminate this case. Plaintiff

shall have an opportunity reopen this action by paying the $400.00 filing fee, within thirty days.

       Accordingly, IT IS on this    6th   day of April 2019, hereby

       ORDERED that Plaintiff’s in forma pauperis status is REVOKED; and it is further




1 It appears that Plaintiff was released at some point after he filed the Complaint. For the purposes
of § 1915(g), however, the relevant inquiry is whether a person “brought an action or appeal”
“while incarcerated or detained in any facility.” 28 U.S.C. § 1915(g); see Hamilton v. Chisolm,
No. 412-188, 2012 WL 4739953, at *1 (S.D. Ga. Oct. 3, 2012), report and recommendation
adopted, 2012 WL 4903378 (S.D. Ga. Oct. 16, 2012); cf. Parker v. Montgomery Cty. Corr.
Facility/Bus. Office Manager, 870 F.3d 144, 149 n.8 (3d Cir. 2017); Harris v. City of New York,
607 F.3d 18, 21–22 (2d Cir. 2010) (“Had Congress intended that the three strikes rule would no
longer apply once a prisoner had been released, it would have written the statutory provision
differently.”).

                                                 2
       ORDERED that the Clerk shall ADMINISTRATIVELY TERMINATE this case; Plaintiff

is informed that administrative termination is not a “dismissal” for purposes of the statute of

limitations, and that if the case is reopened, it is not subject to the statute of limitations time bar

provided the original complaint was timely; and it is further

       ORDERED that Plaintiff may have the above entitled case reopened, if, within thirty (30)

days of the date of the entry of this Order, Plaintiff pre-pays the $400 filing fee; and it is further

       ORDERED that upon receipt of a writing from Plaintiff stating that he wishes to reopen

this case and the filing fee within the time allotted by this Court, the Clerk will be directed to

reopen said case; and it is further

       ORDERED that the Clerk shall serve this Memorandum Opinion and Order upon Plaintiff

by regular U.S. mail.

                                                       s/Robert B. Kugler
                                                       ROBERT B. KUGLER
                                                       United States District Judge




                                                   3
